                                          Case 4:20-cv-08442-HSG Document 23 Filed 06/15/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRANDON GAY,                                       Case No. 20-cv-08442-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            REMAND
                                   9             v.
                                                                                            Re: Dkt. No. 17
                                  10     PACIFIC STEEL GROUP,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs Brandon Gay and Israel Berber filed this putative wage-and-hour class action in

                                  14   California state court. Dkt. No. 1. Defendant removed the action to federal court based on federal

                                  15   preemption under § 301 of the Labor Management Relations Act of 1974 (“LMRA”), 29 U.S.C. §

                                  16   185. Id. Plaintiffs now seek to remand the action back to state court. Dkt. No. 17 (“Mot.”). For

                                  17   the following reasons, the Court DENIES the motion to remand.

                                  18     I.   LEGAL STANDARD
                                  19          “Except as otherwise expressly provided by Act of Congress, any civil action brought in a

                                  20   State court of which the district courts of the United States have original jurisdiction, may be

                                  21   removed” to federal court. 28 U.S.C. § 1441(a).

                                  22          Under § 301 of the LMRA, “[s]uits for violation of contracts between an employer and a

                                  23   labor organization . . . may be brought in any district court of the United States.” 29 U.S.C. §

                                  24   185(a). As reaffirmed by the Ninth Circuit, the Supreme Court has interpreted the LMRA to

                                  25   authorize federal courts “to create a uniform body of federal common law to adjudicate disputes

                                  26   that arise out of labor contracts.” Curtis v. Irwin Indus., Inc., 913 F.3d 1146, 1155 (9th Cir.

                                  27   2019) (citations omitted). “A state rule that purports to define the meaning or scope of a term in a

                                  28   contract suit therefore is pre-empted by federal labor law.” Id. at 1152 (quoting Allis-Chalmers
                                             Case 4:20-cv-08442-HSG Document 23 Filed 06/15/21 Page 2 of 7




                                   1   Corp. v. Lueck, 471 U.S. 202, 210 (1985)). Although federal preemption is a defense that does not

                                   2   generally authorize removal to federal court, the Supreme Court has held that § 301 has such

                                   3   “extraordinary pre-emptive power” that it “converts an ordinary state common law complaint into

                                   4   one stating a federal claim for purposes of the well-pleaded complaint rule.” Metro. Life Ins. v.

                                   5   Taylor, 481 U.S. 58, 65 (1987).

                                   6            However, § 301 “cannot be read broadly to pre-empt nonnegotiable rights conferred on

                                   7   individual employees as a matter of state law.” Curtis, 913 F.3d at 1152 (quoting Livadas v.

                                   8   Bradshaw, 512 U.S. 107, 123 (1994)). Further, “not every dispute concerning employment, or

                                   9   tangentially involving a provision of a collective-bargaining agreement, is preempted by § 301 or

                                  10   other provisions of federal labor law.” McCray v. Marriott Hotel Servs., Inc., 902 F.3d 1005,

                                  11   1009 (9th Cir. 2018) (quoting Lueck, 471 U.S. at 211). Claims which have no relationship to a

                                  12   collective-bargaining agreement “beyond the fact that they are asserted by an individual covered
Northern District of California
 United States District Court




                                  13   by such an agreement are simply not pre-empted by § 301.” Id. (citation and quotations omitted).

                                  14            The Ninth Circuit has employed a two-step test to ensure that § 301 preemption “extends

                                  15   only as far as necessary to protect the role of labor arbitration in resolving CBA disputes.” Curtis,

                                  16   913 F.3d at 1153 (citation and quotations omitted). First, the court asks whether the asserted cause

                                  17   of action involves a “right [that] exists solely as a result of the CBA.” Burnside v. Kiewit Pac.

                                  18   Corp., 491 F.3d 1053, 1059 (9th Cir. 2007). “If the right exists solely as a result of the CBA, then

                                  19   the claim is preempted, and our analysis ends there.” Id. (citing Lueck, 471 U.S. at 210). If not,

                                  20   the court proceeds to the second step and asks “‘whether a plaintiff’s state law right is

                                  21   substantially dependent on analysis of [the CBA],’ which turns on whether the claim cannot be

                                  22   resolved by simply ‘look[ing] to’ versus ‘interpreting’ the CBA.” Curtis, 913 F.3d at

                                  23   1153 (citations and quotations omitted and alterations in original). Interpretation is construed

                                  24   narrowly in this context. Id. If claims are dependent on interpretation of the CBA, then the claim

                                  25   is preempted by § 301; if not, the claim may proceed under state law. Burnside, 491 F.3d at 1059–

                                  26   60.

                                  27    II.     DISCUSSION
                                  28            Plaintiff alleges the following causes of action: (1) unpaid overtime (violation of California
                                                                                          2
                                           Case 4:20-cv-08442-HSG Document 23 Filed 06/15/21 Page 3 of 7




                                   1   Labor Code §§ 510 and 1198); (2) unpaid meal period premiums (violation of California Labor

                                   2   Code §§ 226.7 and 512(a)); (3) unpaid rest period premiums (violation of California Labor Code §

                                   3   226.7); (4) unpaid minimum wages (violation of California Labor Code §§ 1194, 1197, and

                                   4   1197.1); (5) final wages not timely paid (violation of California Labor Code §§ 201 and 202); (6)

                                   5   wages not timely paid during employment (violation of California Labor Code § 204); (7) non-

                                   6   compliant wage statements (violation of California Labor Code § 226(a)); (8) failure to keep

                                   7   requisite payroll records (violation of California Labor Code § 1174(d)); (9) unreimbursed

                                   8   business expenses (violation of California Labor Code §§ 2800 and 2802); and (10) violation of

                                   9   California Business & Professions Code §§ 17200 et seq. Dkt. No. 1 at ECF 13.

                                  10          Plaintiffs initially argued that the case should be remanded because Defendant failed to

                                  11   “provide any evidence of Plaintiffs’ or the putative class members’ membership in a union.” Mot.

                                  12   at 4. In the declaration attached to its opposition, Defendant provided extensive excerpts from the
Northern District of California
 United States District Court




                                  13   collective bargaining agreement (“CBA”) that it argues governed the employment relationship

                                  14   with Plaintiffs as well as reports which show Plaintiffs as active members of the relevant union.

                                  15   Dkt. No. 18-1. In their reply, Plaintiffs appear to have abandoned their argument that Defendant

                                  16   failed to provide evidence of the CBA. See Dkt. No. 19 (“Reply”).1 In any event, Plaintiffs do not

                                  17   dispute the existence of the CBA, and it does not appear that they could do so in good faith.

                                  18          In opposing remand, Defendant refers to the provisions of the CBA that govern wages,

                                  19   overtime wages, meal periods, rest periods, reimbursement of certain employee expenses, and

                                  20   dispute resolution. Dkt. No. 18 (“Opp.”) at 3-4. Defendant argues that the Court cannot

                                  21   adjudicate Plaintiffs’ claims without interpreting several separate provisions of the CBA, such that

                                  22   Plaintiffs’ claims are preempted. Id. at 7. The Court agrees.

                                  23          First, the Court notes that it will be required to determine whether the Plaintiffs’ claims are

                                  24   exempted from the relevant California overtime, meal period, and rest period statutory

                                  25

                                  26   1
                                         While Plaintiffs filed a series of evidentiary objections to the declaration in a separate document,
                                  27   Dkt. No. 19-1, it is unclear to the Court what purpose these objections serve at this point in the
                                       litigation. Further, the Local Rules direct parties to include evidentiary or procedural objections to
                                  28   an opposition within their reply brief or memorandum, rather than in a separate document. See
                                       Civil L.R. 7-3(c). Accordingly, the Court disregards the objections.
                                                                                           3
                                            Case 4:20-cv-08442-HSG Document 23 Filed 06/15/21 Page 4 of 7




                                   1   requirements because of the CBA. For example, to determine whether Plaintiffs’ meal period

                                   2   claims are exempted from the statutory meal period requirements, the California Labor Code

                                   3   requires the Court to consider the extent of the CBA’s meal period provisions. See Cal. Lab. Code

                                   4   § 512(e).2 Similarly, with regard to Plaintiffs’ overtime claims under California Labor Code §510,

                                   5   the Court will need to consider whether the CBA’s overtime provisions exempt Plaintiffs’ claims

                                   6   under California Labor Code § 514.3

                                   7            Defendant argues that the relevant provisions of the CBA provide for the wages, hours of

                                   8   work, working conditions of employees, and expressly provide for meal periods for those

                                   9   employees4 and for premium overtime wages and wages of at least 30 percent more than the state

                                  10
                                       2
                                  11       Cal. Lab. Code § 512(e) provides:

                                  12                   Subdivisions (a) and (b) do not apply to an employee specified in
Northern District of California




                                                       subdivision (f) if both of the following conditions are satisfied:
 United States District Court




                                  13
                                                       (1) The employee is covered by a valid collective bargaining
                                  14                   agreement.

                                  15                   (2) The valid collective bargaining agreement expressly provides for
                                                       the wages, hours of work, and working conditions of employees, and
                                  16                   expressly provides for meal periods for those employees, final and
                                                       binding arbitration of disputes concerning application of its meal
                                  17                   period provisions, premium wage rates for all overtime hours worked,
                                                       and a regular hourly rate of pay of not less than 30 percent more than
                                  18                   the state minimum wage rate.

                                  19   3
                                           Cal. Lab. Code § 514 provides:
                                  20
                                                       Sections 510 and 511 do not apply to an employee covered by a valid
                                  21                   collective bargaining agreement if the agreement expressly provides
                                                       for the wages, hours of work, and working conditions of the
                                  22                   employees, and if the agreement provides premium wage rates for all
                                                       overtime hours worked and a regular hourly rate of pay for those
                                  23                   employees of not less than 30 percent more than the state minimum
                                                       wage.
                                  24   4
                                           The meal break provision of the CBA provides:
                                  25
                                                       B-1 - If workmen are required to work continuously for more than
                                  26                   four and one-half (4½) hours or five (5) hours when the normal
                                                       starting time is established before 8:00 a.m. without an opportunity
                                  27                   for lunch during the period of a normal shift, they shall receive
                                                       overtime pay for work after the four and one-half (4 ½ ) hours, (or
                                  28                   five (5) hours) until opportunity to take time for lunch is afforded and
                                                       shall thereafter be allowed a reasonable opportunity to eat lunch on
                                                                                           4
                                          Case 4:20-cv-08442-HSG Document 23 Filed 06/15/21 Page 5 of 7




                                   1   minimum wage.5 Opp. at 8. It does not appear that Plaintiffs dispute this position, which is well

                                   2   supported by the excerpts of the CBA provided by Defendant.

                                   3          Instead, Plaintiffs’ Reply focuses on the “final and binding arbitration of disputes”

                                   4   requirement of § 512(e) and a similar requirement in Cal. Lab. Code § 226.7, which addresses rest

                                   5   periods. Reply at 4-6. Plaintiffs argue that the CBA’s grievance procedure is insufficient to

                                   6   establish that the CBA requires final and binding arbitration of disputes. Id. Plaintiffs’ argument

                                   7   is self-defeating, since they are asking the Court to consider the CBA’s detailed grievance

                                   8   procedure and find that, as a matter of law, the procedure does not provide for final and binding

                                   9   arbitration of disputes. In other words, to adjudicate Plaintiffs’ argument, the Court will

                                  10   necessarily have to interpret the scope and validity of the CBA’s grievance procedure provisions.

                                  11   The necessity of such an analysis satisfies the preemption test’s standard of “an active dispute over

                                  12   ‘the meaning of contract terms.’” See Curtis, 913 F.3d at 1153. It may be that Plaintiffs will
Northern District of California
 United States District Court




                                  13   prove to be correct in their arguments about the applicability of the CBA’s grievance procedure

                                  14   and the operation of the statutory exemptions, but the Court clearly cannot conduct that analysis

                                  15   without resolving “questions about the scope, meaning, or application of the CBA.” Id. (“[A] state

                                  16   law claim may avoid preemption if it does not raise questions about the scope, meaning, or

                                  17   application of the CBA.”). Accordingly, the Court finds that the second prong of the § 301

                                  18
                                  19
                                                      the individual employer’s time. (Example: 6:00 a.m. starting time - 5
                                  20                  hours; 7:00 a.m. starting time – 5 hours; 8:00 a.m. starting time - 4 ½
                                                      hours.)
                                  21
                                       Dkt. No. 18-1 at ECF 8-9.
                                       5
                                  22     Sections 6 and 7 of the CBA contain numerous provisions on wages including the following
                                       provision on overtime:
                                  23
                                                      Overtime - Time and one-half shall be paid for the first two (2) hours
                                  24                  worked in excess of eight (8) hours on any regular work day Monday
                                                      through Friday. Time and one half shall be paid for the first eight (8)
                                  25                  hours worked on Saturday and double time shall be paid for all hours
                                                      worked in excess of eight (8) hours. All other overtime worked,
                                  26                  including Sundays and holidays, shall be paid at the double time rate.
                                                      Overtime pay shall be computed by not less than half-hour
                                  27                  increments. No work shall be performed on Labor Day except to save
                                                      life and property.
                                  28
                                       Dkt. No. 18-1 at ECF 16.
                                                                                         5
                                          Case 4:20-cv-08442-HSG Document 23 Filed 06/15/21 Page 6 of 7




                                   1   preemption test is satisfied with respect to Plaintiffs’ overtime, meal period, and rest period

                                   2   claims.

                                   3             Plaintiffs’ remaining claims under California law arise from the same working conditions

                                   4   and relationship with Defendant during the same period as Plaintiffs’ overtime, meal period, and

                                   5   rest period claims. See Dkt. No. 1 at ECF 22-33. Therefore, the Court finds that the claims derive

                                   6   from a “common nucleus of operative fact” and asserts supplemental jurisdiction over the

                                   7   remaining claims. Kuba v. 1-A Agr. Ass'n, 387 F.3d 850, 855 (9th Cir. 2004) (“Nonfederal claims

                                   8   are part of the same ‘case’ as federal claims when they derive from a common nucleus of

                                   9   operative fact and are such that a plaintiff would ordinarily be expected to try them in one judicial

                                  10   proceeding.” (citation and quotations omitted)).

                                  11   III.      CONCLUSION
                                  12             Plaintiffs’ motion to remand is DENIED. The Court SETS a telephonic case management
Northern District of California
 United States District Court




                                  13   conference for June 22, 2021 at 2:00 p.m. with a joint case management statement due on June 18,

                                  14   2021.

                                  15             This proceeding will be held by AT&T Conference Line. The court circulates the

                                  16   following conference number to allow the equivalent of a public hearing by telephone.

                                  17             For conference line information, see: https://apps.cand.uscourts.gov/telhrg/

                                  18             All counsel, members of the public and press please use the following dial-in information

                                  19   below to access the conference line:

                                  20             Dial In: 888-808-6929

                                  21             Access Code: 6064255

                                  22             The Court may be in session with proceedings in progress when you connect to the

                                  23   conference line. Therefore, mute your phone if possible and wait for the Court to address you

                                  24   before speaking on the line. For call clarity, parties shall NOT use speaker phone or earpieces for

                                  25   these calls, and where at all possible, parties shall use landlines. The parties are further advised to

                                  26   ensure that the Court can hear and understand them clearly before speaking at length.

                                  27             PLEASE NOTE: Persons granted access to court proceedings held by telephone or

                                  28   videoconference are reminded that photographing, recording, and rebroadcasting of court
                                                                                          6
                                          Case 4:20-cv-08442-HSG Document 23 Filed 06/15/21 Page 7 of 7




                                   1   proceedings, including screenshots or other visual copying of a hearing, is absolutely prohibited.

                                   2   See General Order 58 at Paragraph III.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 6/15/2021

                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
